         Case 1:19-cv-04671-JMF Document 14 Filed 06/05/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


MALAAIKA LACARIO, on behalf of herself
and all others similarly situated,
         Plaintiff,                                 Civil Action No. 1:19-cv-04671
                         v.
HEALTHFIRST, INC.,
         Defendant.




                           PLAINTIFF’S NOTICE OF SERVICE

       Please take notice that on June 5, 2019 Plaintiff, through her attorneys, mailed Order
Regarding Early Mediation and The Initial Pretrial Conference, ECF No. 6., to Defendant,
Healthfirst, Inc. at the following address:


                                        Healthfirst, Inc.
                                    Attn: Legal Department
                                       100 Church Street
                                    New York, NY 10007

                                                   Respectfully submitted,

                                                   /s/ Maureen A. Salas

                                                   DOUGLAS M. WERMAN
                                                   dwerman@flsalaw.com
                                                   MAUREEN A. SALAS
                                                   msalas@flsalaw.com
                                                   Werman Salas P.C.
                                                   77 West Washington, Suite 1402
                                                   Chicago, Illinois 60602
                                                   (312) 419-1008

                                                   RAVI SATTIRAJU (N.Y. Bar No.
                                                   4053344)
                                                   THE SATTIRAJU LAW FIRM, P.C.
                                                   116 Village Blvd., Suite 200
                                                   Princeton, NJ 08540
                                                   Telephone: (609) 799-1266
                                                   Facsimile: (609) 228-5649
                                                   Email: rsattiraju@sattirajulawfirm.com
          Case 1:19-cv-04671-JMF Document 14 Filed 06/05/19 Page 2 of 2



                                                      TRAVIS M. HEDGPETH
                                                      Texas Bar No. 24074386
                                                      THE HEDGPETH LAW FIRM, PC
                                                      3050 Post Oak Blvd., Suite 510
                                                      Houston, Texas 77096
                                                      Telephone: (281) 572-0727
                                                      Facsimile: (281) 572-0728
                                                      travis@hedgpethlaw.com

                                                      JACK SIEGEL
                                                      Texas Bar No. 24070621
                                                      jack@siegellawgroup.biz
                                                      SIEGEL LAW GROUP, PLLC
                                                      2820 McKinnon, Suite 5009
                                                      Dallas, Texas 75201
                                                      P: 214.790.4454
                                                      www.4overtimelawyer.com


                                                      ATTORNEYS FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing document was electronically filed and
served on all parties of record via the Court’s CM/ECF filing system.


                                                      /s/ Maureen A. Salas
                                                      Maureen A. Salas
